Albany Atlanta Brussels Denver Los Angeles THOMAS WARDELL (404) 527-4990 www.mckennalong.com New York Philadelphia San Diego San Francisco Washington, DC EMAIL ADDRESS twardell@mckennalong.com August 29, 2012 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Attention:Mr. Craig Arakawa Re: U.S. China Mining Group, Inc. Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 Response, dated July 12, 2012 SEC Comment Letter, dated August 9, 2012 File No. 000-53843 Dear Mr. Arakawa: Per our telephone conversation of August 29, 2012, this letter will confirm yours and my agreement that, as counsel to U.S. China Mining Group, Inc. (the “Company”), we will file a response to your letter to the Company of August 9, 2012, not later than close of business on September 4, 2012. Should you have further comments or require further information, or if any questions should arise in connection with this submission, please call me at (404) 527-4990. Very truly yours, /s/ Thomas Wardell Thomas Wardell TW:dse cc: Hongwen Li Xinyu Peng
